Detailed Action
This office action is in response to the amendment filed on 12/07/2021.

Status of Claims
Claims 1, 14, and 18 have been amended.
Claims 1-20 are pending.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin (US Publication No.  2015/0194039, hereinafter referred to as Martin) in view of Chou (US Publication No.  2014/0092742, hereinafter referred to as Chou).
	Regarding Claims 1 and 18, Martin discloses a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (A gateway; see ¶ 0044. The gateway includes a processor and memory; see Figure 4.): 
receiving, from a first device, a first packet representing first data formatted in a first protocol language, wherein the first device represents a group of humidity sensor devices (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044. The gateway convert sensor data [packet] from a set of networked air quality monitor devices, wherein a set as utilized throughout this disclosure is a grouping of devices; see ¶ 0045. The data include humidity; see ¶ 0051.);
determining, based on the first data, a determined moisture fluctuation based on a humidity value returned by the group of humidity sensor devices having deviated from a threshold value defined for a humidity sensor device of the group of humidity sensor devices (When rapid deviations or variances from a steady-state in one or more aspects in the collected raw data (e.g., changes in a sensor reading associated with humidity), where the deviation is of a magnitude that surpasses an absolute threshold and/or a threshold; see ¶ 0051.);
 transforming the first data to second data formatted in a second protocol language (The first packet is transformed into a second packet in a second transmission protocol; see ¶ 0044.); and 
transmitting a second packet representing the second data to a second device (The second packet is transmitted to a second device; see ¶ 0044.).
Marting fails to disclose translating based on a connector type of a customizable radio module associated with a second device. However, in analogous art, Chou discloses a management apparatus that translate the message between a type-1 interface and a type-2 interface [connector type], wherein Martin management system with the technique of translating between interfaces in order to effectively transfer messages between heterogeneous networks.

	Regarding Claim 2, Martin discloses a customizable radio device that facilitates wireless communication between the first device and the second device (The gateway includes an antenna component; see Figure 4. The antenna component comprises a receiver and/or transmitter to communicate with one or more disparate devices; see Figure 4 ¶ 0062.).

	Regarding Claim 3, Martin discloses that the customizable radio device implements a modular connectivity standard based on a connectivity protocol (The antenna component receiver can receive information from the receive antenna and is operatively associated with a demodulator device [modular connectivity standard] that demodulates the received information; see ¶ 0062. Furthermore, the technology standard is the universal smart network access port; see ¶ 0028.).

	Regarding Claim 4, Martin discloses that the connectivity protocol is an implementation of a   universal smart network access port technical standard (A technology standard that provides the foregoing modularity is one promulgated by the universal smart network access port (USNAP) alliance; see ¶ 0028.).

	Regarding Claim 5, Martin discloses that the connectivity protocol is an implementation of a protocol independent modular communication interface technical standard (The standard also provides a protocol independent modular communication interface (MCI); see ¶ 0028.).

	Regarding Claim 7, Martin discloses that the customizable radio device implements a fourth generation long term evolution wireless radio standard (The gateway provides capabilities to include multiple interchangeable modular radio aspects such as 4G LTE; see ¶ 0029.).

	Regarding Claim 8, Martin discloses that the customizable radio device implements an IEEE 802.15 technical standard (The gateway provides capabilities to include multiple interchangeable modular radio aspects such as ZigBee [implementation of the 802.15 standard for low power digital radios]; see ¶ 0029.).

	Regarding Claim 9, Martin discloses that the customizable radio device is coupled with an expansion slot located within the device (The gateway includes an interface component; see Figure 4. The interface component comprises an expansion component; see ¶ 0061.).

Regarding Claim 15, Martin discloses that the operations further comprise facilitating establishing a network connection between the first device and the second device (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044. The first packet is transformed into a second packet in a second transmission protocol; see ¶ 0044. The second packet is transmitted to a second device; see ¶ 0044.).

Regarding Claim 16, Martin discloses that the operations further comprise facilitating authentication between the first device and the second device <authentication credential>(The gateway has the ability to connect and authentic with a smart meter [first device/ second device] using a key [credential] establishment procedure; see ¶ 0032.).

	Regarding Claim 12, Martin discloses that the operations further comprise detecting a power outage as a function of a fluctuation in a flow of data, between the first device and the second device, traversing through the device (The gateway sense a power outages based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).

	Regarding Claim 13, Martin discloses that the operations further comprise detecting a power outage as a function of a cessation of input power to the device (The gateway sense a power outages based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).

	Regarding Claim 19, Martin discloses that the first communication protocol language is determined as a function of a first connectivity radio module coupled to the processor (The gateway include the use of Bluetooth, Zigbee, Wi-Fi, and USNAP communication protocols; see ¶ 0030).

	Regarding Claim 20, Martin discloses that the second communication protocol language is determined as a function of a second connectivity radio module coupled to the processor (The gateway include the use of Bluetooth, Zigbee, Wi-Fi, and USNAP communication protocols; see ¶ 0030).



Claims 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin, Chou, Kamdar, and further in view of Omar et al. (US Publication No.  2019/0007311, hereinafter referred as Omar).
Regarding Claim 6, Martin fails to disclose that the customizable radio module implements a fifth generation long term evolution wireless radio standard. However, in analogous art, Omar discloses a network gateway translate between different protocols used within the first and second network; see ¶ 0002. The gateway includes at least one network interface configured to communicate via 5th generation system; see ¶ 0025. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with the above teaching in order to enable seamless communication between disparate communication protocols within wireless/wire network.



Claims 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin (US Publication No.  2015/0194039, hereinafter referred to as Martin) in view of Chou (US Publication No.  2014/0092742, hereinafter referred to as Chou) and further in view of Zhu (US Publication No.  2017/0175367, hereinafter referred to as Zhu).
	Regarding Claims 14, Martin discloses receiving, by a system with a procesor, a first data formatted in a first protocol language from a first device, wherein the first device repesents a group of sensor devices (A first packet is received, by a gateway, from a first device formatted in a first transmission protocol; see ¶ 0044.);
determining, by the processor, a determined fluctuation based on a sensor value returned by a least one pressure sensor of the network of sensor devices having deviated from a defined value associated with the network of sensor devices (When rapid deviations or variances from a steady-state ;
 based on a connector type of a customizable radio device associated with a second device, converting, by the system, the first data to second data formatted in a second protocol language (The first packet is transformed, by the gateway, into a second packet in a second transmission protocol ; see ¶ 0044.); and 
Marting fails to disclose that the sensor device is a pressure sensor device; sending, by the system, the second data to the second device, wherein the second data represents an instruction that facilitates deactivation of the second device in the habitable structure based on the determined pressure fluctuation. However, in analogous art, Zhu discloses “setting up a water pressure sensor at a water outlet of a drain device, using the water pressure sensor to measure a water pressure value at the water outlet, … generating a water supply termination instruction when the water pressure value is higher than a default pressure threshold…, and using the control switch to close [deactivation] the water inlet [second device] according to the water supply termination instruction; see ¶ 0013.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin management system with the resource control mechanims in order to mitigate the water resource waste problem; see ¶ 0006.
Marting fails to disclose that the first data represents a determined fluctuation of input power to the first device and the second data represents an instruction that facilitates mitigation of the fluctuation of input power by the second device as an abatement device in the habitable structure. However, in analogous art, Kamdar discloses “receive real-time data relating to fixed wireless (FW) installations”; see Figure 7 Numeral 710 & ¶ 0063. The real time data include any data relating to a negative change in operation of the network such as power outages [fluctuation]; see ¶ 0063. When an exception event is Martin management system with the technique for automation of the corrective action that mitigate an exceptional event  in order to reduce the downtime. 
Marting fails to disclose translating based on a connector type of a customizable radio module associated with a second device. However, in analogous art, Chou discloses a management apparatus that translate the message between a type-1 interface and a type-2 interface [connector type], wherein the type-1 interface is implemented according to a standardized protocol in IEEE 802.11 [radio] or a proprietary protocol used by the AP, and the type-2 interface is a standardized interface in 3GPP [radio]; see ¶ 0095. The translated message is send to its destination [second device]; see Figure 3 Numeral 330. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin management system with the technique of translating between interfaces in order to effectively transfer messages between heterogeneous networks.

Regarding Claim 15, Martin discloses that the operations further comprise facilitating establishing a network connection between the first device and the second device (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044. The first packet is transformed into a second packet in a second transmission protocol; see ¶ 0044. The second packet is transmitted to a second device; see ¶ 0044.).

Regarding Claim 16, Martin discloses that the operations further comprise facilitating authentication between the first device and the second device <authentication credential>(The gateway .


	Regarding Claim 17, Martin discloses determining based on a diminution of a flow of data packets between the first device and the second device, detecting a commencement of a power outage (The gateway sense a power outages based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).



Response to Arguments
Regarding Claims 1, 14, and 18, Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims.

Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Skaaksrud et al. (Pub. No. US 2020/0098234) 
Smith et al. (Pub. No. US 2012/0303164) Discloses subject matter related to the field of environmental control; see ¶ 0003. In specific, networked controller devices receive pressure information from the wireless pressure differential sensors; see ¶ 0067. If the differential pressure measured at a particular reporting networked sensor 504 is less than (or greater than) a pre-configured threshold (i.e., outside of prescribed limits), the networked controller enters a pressure compensation mode; see ¶ 0067.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R.O./Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472